MEMORANDUM**
The California state court decision was not contrary to, or an unreasonable application of, clearly established federal law. 28 U.S.C. § 2254(d)(1). The admission of Rodriguez’s redacted statement did not violate Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968), because the statement only incriminated Melendez when “linked with other evidence introduced at trial.” United States v. Hoac, 990 F.2d 1099, 1105 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.